DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        FERRIS J. PHILLIPS,
                            Appellant,

                                   v.

  DITECH FINANCIAL, LLC, f/k/a GREEN TREE SERVICING, LLC,
                           Appellee.

                             No. 4D18-2797

                             [June 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case No. CACE 16-
006306.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

   William L. Noriega and Timothy D. Padgett of Padgett Law Group,
Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.